Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remark

This Office action has been issued in response to amendment filed on 04/07/2021. 


Allowance

Claims (1-8), (9-14) and (15-20) are allowable.

Reason for Allowance

The cited arts of record, Cacioppo et al. US Patent Application Publication US 2018019645 Al (hereinafter Cacioppo) in view of Kotler et al. US Patent Application Publication US 20130097481 Al (hereinafter Kotler) and further in view Osborne et al. US Patent Application Publication US 20110022941 Al (hereinafter Osborne) teaches annotating a document.
Claims (1-8), (9-14) and (15-20) are allowable. Independent claims 1, 9 and 15 are allowable because the prior arts of record do not teach allowing users to inset an annotation object onto the 
The cited arts of record, Cacioppo et al. US Patent Application Publication US 2018019645 Al (hereinafter Cacioppo) in view of Kotler et al. US Patent Application Publication US 20130097481 Al (hereinafter Kotler) and further in view Osborne et al. US Patent Application Publication US 20110022941 Al (hereinafter Osborne) do not explicitly disclose, teach, or suggest the claimed limitations of:
responsive to receiving the command from the user, inserting an annotation object onto the line following the character;
responsive to detecting the selection of the annotation object, accessing a secondary collaborative content item from a collaborative content management system server and generating for display, within a display of the collaborative content item and in visual association with the character, [[a]] the secondary collaborative content item;
detecting textual content that corresponds to a citation within the secondary collaborative content item; and
responsive to detecting the textual content, generating for display, within the secondary collaborative content item, a template for inputting fields of a citation.
(in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144